Citation Nr: 0308540	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  02-13 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The current appeal arose from a March 2002 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, wherein the RO 
determined that the appellant was ineligible for VA benefits, 
on the basis that her decedent spouse did not have qualifying 
military service.  The appellant's husband, whose name and 
identifying number appear above, died in July 1996.


FINDINGS OF FACT

1.  In July 1975, the service department certified that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army (USAFFE), including the 
recognized guerillas, in the service of the United States.  

2.  The appellant's spouse is not shown to have had active 
military, naval, or air service, and is not an individual or 
a member of a group considered to have performed active 
military, naval, or air service.


CONCLUSION OF LAW

The appellant's spouse did not have status as a veteran for 
purposes of this claim, and therefore the appellant does not 
meet the requirements of basic eligibility for VA death 
benefits.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
see also 38 C.F.R. § 3.159 (2002).  

The appellant has been notified of the evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Specifically, she was notified of the criteria for meeting 
the basic eligibility requirements for VA death benefits and 
the reasons that her claim had been denied by means of the 
discussions in the July 2002 statement of the case (SOC), as 
well as in letters from the RO dated in January, March, and 
May 2002.  There is no indication of any relevant records 
that the RO failed to obtain.  There is no reasonable 
possibility that obtaining a VA medical opinion would 
substantiate this claim, which has been denied because of a 
lack of qualifying service.  Therefore, in this particular 
case, the RO has provided the appellant with all notice and 
assistance required by the VCAA.  

Because it has not been established that the appellant's 
husband was a "veteran" for VA purposes, and since there is 
no additional and pertinent information to dispute the most 
recent service department finding, further development would 
serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) (2002).  
This case hinges on whether the appellant's husband has 
recognized service to be considered a "veteran," and in 
this regard the service department has verified that he does 
not have the requisite service.  No amount of notice can 
change the appellant's spouse's legal status.  The legal 
outcome is clearly dictated by the existing law regardless of 
any further notice the appellant might receive.  Any error 
for noncompliance with the notice provisions of the VCAA is 
harmless.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

II.  Factual Background

In March 2002, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(including Death Compensation if Applicable), in which she 
reported that her late husband had served on active duty from 
March 1942 until May 1947.  She indicated that he was a 
private with Inf. "A" Co. at Butubut, Balaoan, La Union, 
121st Inf. USAFFE.  

In January 2002, various documentation of service was 
provided for the record.  This evidence includes a 
Certification from the Philippine National Red Cross dated in 
November 2001, indicating that POW records filed there 
reflected that the appellant's late husband was among the 
recognized World War II POWs.  An Affidavit for Philippine 
Army Personnel, dated in May 1947, reflects that the 
appellant's spouse was inducted into USAFFE in March 1942, 
was a POW from November 1942 to February 1943, was sick with 
malaria from February 1943 to May 1947 and was discharged in 
May 1947.

In March 2002, the RO denied the claim, reasoning that the 
evidence showed that the appellant's late husband did not 
have recognized military service to establish her eligibility 
for VA death benefits.  Among the evidence cited as 
supporting this conclusion was a negative certification of 
military service from the service department, dated in July 
1975.  The record contains the July 1975 certification from 
the service department indicating that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army (USAFFE), including the recognized 
guerillas, in the service of the United States.  The record 
also contains correspondence dated in August 1995, addressed 
to the appellant's husband, advising him that a search of 
U.S. Department of the Army records revealed that he was not 
a member of the Philippine Commonwealth Army (USAFFE) 
inducted into the service of the Armed Forces of the United 
States, and that he did not have recognized guerilla service.  

In a September 2002 memorandum for the file, it was noted 
that The U.S. Army Reserve Personnel Center (ARPERCEN) had 
been contacted in an attempt to verify military service of 
the appellant's spouse.  It was noted that the service 
department had certified that the appellant's spouse had no 
valid service in the U. S. Armed Forces and that no new 
evidence had been presented which would warrant a request for 
re-certification.

III.  Pertinent Law and Regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2002).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.8, 3.9.  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. 
§ 3.203.  These regulations have their basis in statute, at 
38 U.S.C. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 
80 (1992), wherein the United States Court of Appeals for 
Veterans Claims (Court) upheld the constitutionality of 
38 U.S.C. § 107(a), following the reasoning of the United 
States Court of Appeals for the District of Columbia Circuit 
in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).


IV.  Analysis

The appellant maintains that her husband had qualifying 
military service for purposes of establishing her eligibility 
for VA benefits as his surviving spouse.  

The evidence reflects that after a review of the status by 
the Department of the Army, it was officially established in 
July 1975 that the appellant's (now deceased spouse) had no 
service in the Army of the United States, no recognized 
guerilla service, and no service as a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  No evidence from any official 
source has been submitted which contradicts that finding.   
The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. §3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  Soria, 118 F. 3d at 749.  

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for VA death benefits is 
precluded inasmuch as the appellant's spouse had no 
qualifying service.  Therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA death benefits is not established, 
and the appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

